Continuation of 12.
	Applicant argues that the catalyst of Shirono is loaded onto a honeycomb or membranous support which though applicable to internal combustion engines, is not applicable to industrial or power plant systems. Applicant argues the claims require a pelleted catalyst in a vertically-oriented gasification chamber, with the catalyst in pellet form held by a foraminous support member. 
	In response, it is noted that Shirono teaches in addition to disposing the catalyst on a honeycomb or membranous support member, pelletizing/granulating the catalyst and disposing in a cylindrical reactor. See [0081]-[0101], Example A9, and [0182]. Such an arrangement is compatible and meets the limitations of the claimed catalyst arrangement. Though not mentioned, it would have been obvious to one of ordinary skill in the art to use a well-known foraminous support member in order to hold the pellets in place. Applicant argues the catalyst in Sun is located outside the gasification chamber and that of Shirono is a different organization altogether. These limitations amount to rearrangement of parts which would have been obvious to one of ordinary skill in the art depending on design consideration of the desired application of the catalyst. See MPEP 2144.04 VI. C. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736